In The

                                 Court of Appeals

                      Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00062-CV
                                __________________

                         LATOSHA DIGGLES, Appellant

                                         V.

               TEXAS FARMERS INSURANCE COMPANY AND
                 LINDSAY, LINDSAY & PARSONS, Appellees

__________________________________________________________________

               On Appeal from the 172nd District Court
                       Jefferson County, Texas
                      Trial Cause No. E-203,884
__________________________________________________________________

                           MEMORANDUM OPINION

      In this accelerated interlocutory appeal, Appellant Latosha Diggles appeals

the trial court’s order denying her Motion to Dismiss Under the Texas Citizen’s

Protection Act (“TCPA”). We affirm.

      In the underlying lawsuit, Appellant Latosha Diggles brought a claim against

defendant Texas Farmers Insurance Company 1 (“Texas Farmers”) alleging that the


      1
          Texas Farmers Insurance Company is not a party to this appeal.
                                       1
insurance company denied her claim relating to water damage that resulted from a

broken pipe at Diggles’ property. Lindsay, Lindsay & Parsons (“the Intervenor”), a

law firm, filed a Plea in Intervention and First Amended Plea in Intervention. The

Intervenor asserted a breach of contract claim against Diggles, alleged that the law

firm had done substantial work for Diggles in her lawsuit against Texas Farmers

before Diggles sought new counsel, and asserted that it was entitled to fees and

expenses in prosecuting the case.

      Diggles filed a Plea to the Jurisdiction in response to the Intervention asking

the trial court to “sign[] an order requiring the case between Intervenor[] and Plaintiff

be sent to arbitration” because the purported contract between Diggles and the

Intervenors included an arbitration clause. The Intervenor then filed a Request for

Injunction and Temporary Restraining Order and Supplemental Intervention for

Damages for Defamation and Slander. The Intervenor alleged that Diggles had filed

grievances alleging professional misconduct, had sent harassing emails, and had

made false claims of fraud, criminality, and racism. The Intervenor requested a TRO

and temporary injunction enjoining Diggles from communicating disparaging

information about the Intervenor. The Intervenor also requested sanctions against

Diggles, alleging she had threatened violence. On January 15, 2021, the trial court

ordered “that Intervenor’s Defamation/Slander lawsuit shall proceed to arbitration

along with the Intervenor’s Breach of Contract claims.”

                                           2
      Thereafter, Diggles filed a Motion to Dismiss Under the Texas Citizens

Protection Act and Request for Sanctions in the trial court pertaining to the

Intervention. Diggles argued that the Intervenor’s claims for slander, defamation,

and breach of contract were based on, related to, or in response to her exercise of

free speech and right to petition and that the Intervenor’s actions were a matter of

public concern because they were “predatory to consumers and harmful to the

community[.]” She also argued that the Intervenor sought to join the underlying

lawsuit “in an effort to thwart [Diggles’s] right to petition.” Diggles asked the trial

court to dismiss the Intervenor’s claims, award her attorney’s fees, and sanction the

Intervenor.

      In response, the Intervenor argued as follows:

      Contrary to Plaintiff’s motion and claims, Intervenor has no “active
      pleadings” before this Court. All of Intervenor’s Injunctive relief was
      denied by this Court prior to the filing of Plaintiff’s Motion. All of
      Intervenor’s causes of action were sent to arbitration prior to the filing
      of this Motion. Thus, Intervenor has no “active pleadings” before this
      Court. As such, Plaintiff has no attorney fees in this Court that were
      reasonable or necessary to defend against Intervenor’s lawsuit. If the
      Court does grant any credence to Plaintiff’s Motion, then the proper
      remedy would be to send that case to arbitration as well.

      ...

      [] Plaintiff filed a motion to dismiss Intervenor’s suit . . . after
      successfully arguing that this Court has no jurisdiction and that
      Intervenor’s suit should be sent to arbitration. As the Court has no
      jurisdiction, this Court cannot dismiss. Intervenor has no live pleadings
      before this Court to dismiss.

                                          3
      The trial court entered an order that stated:

             IT IS ORDERED THAT:
             Plaintiff[’s] Plea to the Jurisdiction is moot, as it has already been
      GRANTED.
             Plaintiff’s Motion to Dismiss is DENIED as, due to Plaintiff’s
      previously filed and granted Plea to the Jurisdiction, the Court no longer
      has jurisdiction.
             Plaintiff’s Motion for Additional Findings is DENIED as, due to
      Plaintiff’s previously filed and granted Plea to Jurisdiction, the Court
      no longer has jurisdiction.
             Plaintiff’s Request for Sanctions is DENIED. . . .

The trial court also entered an order stating that issues relating to the validity of the

Intervenor’s attorney lien shall be determined in arbitration, and it allowed motions,

discovery, and depositions relating to Diggles’s claims against Texas Farmers to

proceed. Diggles filed a Notice of Appeal, expressly stating that she was appealing

the trial court’s denial of her motion to dismiss under the TCPA and denying her

request for sanctions.

                            Applicable Law and Analysis

      Appellant’s brief argues that the trial court abused its discretion by denying

her motion to dismiss under the TCPA because of

      . . . the Court’s mistaken belief that the Court granted Appellant’s
      previously filed Plea to the Jurisdiction which the Court only partially
      granted, because . . . “the Court reserve[d] the authority to enter
      temporary restraining orders or to grant injunctive relief” language in
      the January 15, 2021 Order.




                                           4
In addition, Appellant argues that the TCPA applies and that the Intervenor’s

pleadings in the underlying action were intended “to thwart [Appellant’s] right to

petition.”

      When a case is compelled to arbitration in Texas state courts, the case is

typically stayed pending arbitration rather than dismissed. See CMH Homes v. Perez,

340 S.W.3d 444, 450 n.4 (Tex. 2011). Indeed, the Texas Arbitration Act states that

“[a]n order compelling arbitration must include a stay” of the underlying litigation.

In re Gulf Expl., LLC, 289 S.W.3d 836, 841 (Tex. 2009) (quoting Tex. Civ. Prac. &

Rem. Code Ann. § 171.021(c)).

      During arbitration, a court order may be needed to replace an arbitrator,
      compel attendance of witnesses, or direct arbitrators to proceed
      promptly; after arbitration, a court order is needed to confirm, modify,
      or vacate the arbitration award. Consequently, dismissal would usually
      be inappropriate because the trial court cannot dispose of all claims and
      all parties until arbitration is completed.

Id. at 841 (citations omitted); see also CMH Homes, 340 S.W.3d at 450 n.4.

      Section 171.086 states that the trial court may render certain orders prior to

the commencement of arbitration or while arbitration is pending. See Tex. Civ. Prac.

& Rem. Code Ann. § 171.086(a).

      For example, a party may file an application for a court order to effect
      service of process, id., § 171.086(a)(1), to invoke in rem jurisdiction
      over an ancillary proceeding, id., § 171.086(a)(2), to restrain or enjoin
      the destruction of the subject matter of the controversy, or evidence
      needed for the arbitration, id., § 171.086(a)(3), or to obtain an order for
      a deposition for discovery, for perpetuation of testimony, or for

                                          5
      evidence needed before the arbitration proceedings begin. Id.,
      § 171.086(a)(4).

In re W. Dairy Transp., L.L.C., 574 S.W.3d 537, 546 (Tex. App.—El Paso 2019,

orig. proceeding). Retaining certain jurisdiction over the case permits the trial court

to take any action necessary to facilitate the completion of arbitration. Natgasoline

LLC v. Refractory Constr. Servs., Co. LLC, 566 S.W.3d 871, 879 (Tex. App.—

Houston [14th Dist.] 2018, pet. denied); see also In re Gulf Expl., LLC, 289 S.W.3d

at 841 (“During arbitration, a court order may be needed to replace an arbitrator,

compel attendance of witnesses, or direct arbitrators to proceed promptly[.]”).

      “Intervenor’s Defamation/Slander lawsuit [] along with the Intervenor’s

Breach of Contract claims[]” against the Appellant had been referred to arbitration

when Appellant filed her motion to dismiss under the TCPA. Generally, the Civil

Practice and Remedies Code provides for interlocutory appeal of an order that denies

a motion to dismiss filed under the TCPA. See Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(a)(12). However, section 171.086 does not provide that a trial court may

enter an order ruling on the merits of the underlying lawsuit while the proceedings

are stayed pending arbitration. See id. § 171.086. “‘[A] judgment may properly be

rendered against a party only if the court has authority to adjudicate the type of

controversy involved in the action.’” Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71,

74-75 (Tex. 2000) (quoting Restatement (Second) of Judgments § 11 (1982)). In this

case, the trial court lacked the authority to enter an order dismissing the lawsuit. See
                                           6
id.; see also CMH Homes, 340 S.W.3d at 450 n.4; In re Gulf Expl., LLC, 289 S.W.3d

at 841.

      According to Appellant, when the trial court ordered the defamation and

breach of contract claims to arbitration, it expressly “reserve[d] the authority to enter

temporary restraining orders or to grant injunctive relief.” However, Appellant’s

motion to dismiss under the TCPA sought dismissal, sanctions, and attorney’s fees

and not a temporary restraining order or injunctive relief. Therefore, the relief

requested by Appellant’s motion to dismiss under the TCPA was not one of the

actions a trial court may take under section 171.086, and the trial court did not err in

denying Appellant’s motion. See Tex. Civ. Prac. & Rem. Code Ann. § 171.086; In

re Gulf Expl., LLC, 289 S.W.3d at 841.

      We overrule Appellant’s issue, and we affirm the trial court’s order.

      AFFIRMED.



                                                      _________________________
                                                          LEANNE JOHNSON
                                                                Justice

Submitted on August 6, 2021
Opinion Delivered August 26, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




                                           7